The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for synbiotic compositions produced by Lactobacillus fermentum ATCC 11976 and L. fermentum NCIMB 30226, does not reasonably provide enablement for a composition that is produced by any species of the Lactobacillus genus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. The claims are drawn to a product-by-process composition, wherein the claimed product requires the particulars of the claimed process in order to make a novel composition. See MPEP 2113. The composition comprises β1→4 galacto-oligosaccharides (GOS), and a species of Lactobacillus, wherein the species of Lactobacillus has synthesized the above described GOS into the composition; this synthesis occurs as a result the reverse enzyme reaction of β-galactosidase, wherein GOS’s are synthesized because of high concentrations of lactose, as the substrate.
When referring to the prior art, it appears that the production of β1→4 galacto-oligosaccharides is not an expectation when utilizing one (or more) of the claimed bacterial species. For example, Splechtna, et al (Journal of Agricultural and Food Chemistry, 54, 4999-5006, 2006) indicates that L. reuteri produces negligible amounts of β1→4 GOS when high concentrations of lactose are applied. See page 4999, “Abstract” section. Based upon Splechtna, there would be no expectation by the skilled artisan that L. reuteri (a member of the claimed Lactobacilli genus) would be capable of the product-by-process method of making the claimed composition. As such, the prior art would suggest that the claimed composition cannot be made with L. reuteri, and there is no clear art to suggest that the other claimed species would be capable of making the claimed composition.
When considering what is described by the inventors, the Examples found in the instant specification are the most illuminating. In these examples, it is found that only two specific strains of L. fermentum are capable of producing β1→4 GOS by reverse enzyme reaction of β-galactosidase. There is no evidence provided to suggest that other strain of L. fermentum are capable of producing β1→4 GOS by reverse enzyme reaction of β-galactosidase, nor is there evidence to suggest that other species of Lactobacilli are capable of producing β1→4 GOS by reverse enzyme reaction of β-galactosidase. This is additionally underscored by the applied examples in the specification wherein the Applicant screens Lactobacilli for β-galactosidase activity. See page 16 of the instant specification. In this example, the Applicant tests 10 Lactobacilli for β-galactosidase activity; of these ten, only three possess a high enough level of activity to enable the claimed method to be accomplished. In this example, the Applicant has proven that the instantly claimed method is certainly not enabled for its full scope, since 70% of the Lactobacilli tested in this example did not accomplish the claimed method/composition.
Since only two specific strains of on species of Lactobacilli are show to be capable of producing β1→4 GOS by reverse enzyme reaction of β-galactosidase, and there is evidence to suggest that species Lactobacilli will not produce β1→4 GOS by reverse enzyme reaction of β-galactosidase, the claimed product-by-process describes a number of embodiments that are not enabled by the instant specification or prior art.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 32 and 33 provide for a “medicament” and “dietary supplement” comprising the composition of claim 1. It is unclear how these limitations in the preamble further limit the structure or composition of the composition claimed in claim 1; that is to say, there does not appear to be anything in the instant specification to suggest that the limitations “medicament” or “dietary supplement” provide for additional ingredients, and merely suggest an intended use of the composition claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,548,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claimed provide for overlapping inventions, with differing scope. The patent is drawn to a product-by-process composition, and method of making, wherein the composition is drawn to one of two specifically claimed lactobacilli probiotic strains, and a particular type of galactooligosaccharide produced by one of the two claimed strains.
Similarly, the instant claims are drawn to a product-by-process composition, as well as the method of making, wherein the composition comprises any member of the lactobacilli genus, and the same type of galactooligosaccharide claimed in the abovementioned patent, wherein said galactooligosaccharide is produced by the claimed lactobacilli. Based upon an assessment of the claims, it is clear that the instant claims provide for a significantly broader invention, that entirely encompasses the patented invention. As such, the instant claim-set must be considered Non-Statutory Double Patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651